In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-457 CR

NO. 09-05-458 CR

____________________


ROBERT JOSEPH EAGLIN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 92968 and 93134




MEMORANDUM OPINION
	Robert Joseph Eaglin was convicted of the offense of injury to a child in Cause No.
92968 and was convicted of unlawful restraint in Cause No. 93134.  Eaglin filed notice
of appeal on September 21, 2005.  In each case, the trial court entered a certification of
the defendant's right to appeal in which the court certified that this is a plea-bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial
court's certifications have been provided to the Court of Appeals by the district clerk.
	On October 18, 2005, we notified the parties that the appeals would be dismissed
unless  amended certifications were filed within thirty days of the date of the notices and
made a part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not
been supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								___________________________
								       CHARLES KREGER
									        Justice

Opinion Delivered December 7, 2005
Do Not Publish
Before Gaultney, Kreger and Horton, JJ.